Citation Nr: 0816030	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches to include as 
a residual of a claimed in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 The veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
November 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that RO denied entitlement to service connection for 
headaches as a residual of a skull fracture.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The case was remanded to the RO by the Board in June 2005 for 
additional development and adjudicative action.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C); 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran did not have a chronic headache disability during 
service or for many years following discharge from service, 
and the medical evidence of record does not show that the 
veteran's current headaches began during service or are 
otherwise related to any incident of service, including 
secondary to an in-service head injury.  


CONCLUSION OF LAW

A chronic headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2002.  

That notification, along with a subsequent notification 
issued in February 2004 (prior to the Statement of the Case) 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran, in his August 2004 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has attempted to obtained service medical records; 
however, they have been deemed destroyed in a fire at the 
National Personnel Records Center (NPRC).  Because the 
veteran's service medical records, brief as they may have 
been owing to his limited period of active service, are not 
available through no fault of his own, VA has a heightened 
duty to advise the veteran of alternative forms of evidence 
that he may submit.  Smith v. Brown, 10 Vet.App. 44, 48 
(1998), citing Layno v. Brown, 6 Vet.App. 465, 469 (1994) and 
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  Alternative 
forms of evidence include, but is not limited to:  VA 
military files, statements from service medical personnel, 
statements from service comrades, military or civilian police 
reports, reports of physical examinations conducted by 
employers or insurers, postservice treatment or pharmacy 
records, or letters written or photographs taken while the 
veteran was in service.  See VA ADJUDICATION PROCEDURE MANUAL, 
Part III,  4.25(c).

When service medical records have been destroyed, there is a 
heightened duty to provide an explanation of reasons and 
bases for our findings and to consider the rule from 
38 U.S.C.A. § 5107(b) on benefit of the doubt.  Godfrey v. 
Brown, 8 Vet.App. 113, 118 (1995), and Russo v. Brown, 9 
Vet.App. 46, 51 (1996), both citing O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  The credibility and probative 
value of the evidence must be analyzed, and the evidence 
found persuasive or unpersuasive must be accounted for, and 
the reasons for rejection of any material evidence favorable 
to the veteran must be provided  Id.

The case was remanded in light of this heightened duty and a 
medical opinion was obtained as to the etiology of the 
veteran's claimed headache disability.  Additionally, the 
veteran was afforded an the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for headaches; he 
asserts that he was assaulted at Lackland Air Force Base and 
suffered a severe fractured skull.  The veteran reported that 
he stayed in the hospital for 6 or 7 weeks in 
October/November 1951 before he was discharged from service.  
The veteran firmly believes that his daily headaches are the 
result of his alleged in-service head injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In support of his claim, the veteran submitted a "Turn-In 
Slip" dated November 5, 1951, listing various articles of 
personal property that were inventoried as a result of the 
veteran's hospital status.  Another document shows that the 
veteran was to be discharged on November 23, 1951 and that it 
was necessary for him to be free the greatest part of the day 
in order that he may be given a physical examination for 
separation from service.  

The veteran and his wife, to whom he was married during 
service, both testified that the veteran suffered a head 
injury during service and was hospitalized for several weeks 
prior to his discharge.  The veteran further testified that 
he noticed personality changes subsequent to the head injury, 
as well as headaches.  

Although the veteran's service medical records have been 
presumably destroyed by fire, there is no reason to doubt the 
credibility of the veteran's testimony or that of his wife.  
Thus, the Board has no reason to doubt the veteran's 
assertions that he suffered a head injury during service.  
That notwithstanding, the medical evidence of record does not 
suggest, however, that any current headache disability is 
associated with the veteran's in-service head injury.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In light of the testimony provided by the veteran and his 
wife, this case was remanded for a medical opinion in June 
2005.  At the VA examination in December 2005, the veteran's 
self-reported history was recorded regarding the alleged head 
injury, subsequent hospitalization, and current symptoms of 
chronic constant headache.  The examiner noted that the 
veteran was separated from service with a General Discharge 
Under Honorable Conditions, and that there is no mention in 
the veteran's post-service medical records about the veteran 
ever complaining to his primary care physician about 
headaches.  The examiner also noted that the veteran had 
coronary artery disease, status post bypass surgery to four 
vessels in 1983, and since that time had been on chronic 
Isordil therapy which was a long-acting nitrate.  The 
examiner determined that the veteran's headaches were clearly 
not cyclic or migraine because the veteran denied 
photophobia, nausea and vomiting, and noise had no effect.  
Neurological examination was unremarkable but for some 
hearing loss.  The diagnosis was chronic headache on Isordil 
since 1982.  The examiner opined that the veteran's headaches 
were of unknown cause, but very likely not related to his 
alleged head trauma.  The examiner also opined that, if the 
veteran's headaches were not caused by the long-acting 
nitrates, then they were certainly aggravated by his chronic 
use of long-acting nitrates.  Skull x-rays on the day of 
examination did not show any evidence of an old skull 
fracture.  

In sum, the veteran's current headaches have not been 
medically linked by a competent medical professional to his 
in-service head trauma and the evidence of record weighs 
against the veteran's claim of service connection.  The 
evidence in favor of the veteran's claim is his hearing 
testimony and that of his wife indicating that the veteran 
suffered a head injury during service for which he was 
hospitalized for several weeks before he was discharged from 
service.  The veteran's assertions regarding his 
hospitalization have been corroborated by personnel records 
confirming that the veteran was on hospital status in 
November 1951.  

Weighing against the claim is the medical opinion from the 
December 2005 VA examiner, as well as the lack of medical 
evidence from the time of separation from service in 1951 and 
this decade showing any complaints, findings, or treatment 
for chronic headaches.  In other words, the credibility of 
the veteran's testimony and the lay statements must be 
weighed against the other evidence of record, including the 
objective findings showing no headache disorder until this 
decade.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003).   

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a headache disorder 
during service in this case is supported by affirmative 
evidence which tends to show that the veteran's current 
headaches are not related to any in-service head injury.  
Such evidence consists of the December 2005 examiner's 
opinion as well as no finding of an old skull fracture on x-
ray.  

To warrant service connection, there must be a nexus between 
the veteran's current headaches and his claimed in-service 
head injury; and, although the veteran is competent to state 
that he has suffered a head injury in service, this evidence 
must be weighed against the other evidence of record, which 
includes objective evidence of no prior skull fracture, and a 
competent medical opinion that the in-service injury is not 
related to the present disability.  

The preponderance of the evidence is against the claim of 
service connection for headaches; there is no doubt to be 
resolved; and service connection for headaches is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for headaches is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


